Title: To Thomas Jefferson from George Jefferson, 1 April 1799
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir,
Richmond 1st. April 1799.

I intended to have written you by Mr. Richardson myself, but was out of the way. Since that 10 Hhds: more of your Tobacco have come down, from Bedford, making in all 19—so that there is now only one  remaining—This article is now very dull at 48/. & 50/ Cash, a prime parcel of 40 Hogsheads I understand was sold a few days ago at 9$: on a credit of 90 days.I hope the next accounts from Europe may not prove more unfavorable—in which case I am inclined to think the panic which appears at present to prevail may in a little time subside, and the price again revive.
I have received a bill of lading from Mr. Barnes of 18 Packages shipped for you the 12th. ultimo—yet they have not arrived.
The chimney piece is forwarded.
I am Dear Sir Your Very Humble servt.

Geo: Jefferson

